Citation Nr: 0841478	
Decision Date: 12/03/08    Archive Date: 12/09/08

DOCKET NO.  05-38 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota



THE ISSUE

Entitlement to a rating in excess of 10 percent for 
cephalgia.



REPRESENTATION

Appellant represented by:	The American Legion 



ATTORNEY FOR THE BOARD

N. Klapp, Legal Intern




INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1959 to June 1962. This matter is before the Board 
of Veteran's Appeals (Board) on appeal from an August 2005 
rating decision of the St. Paul, Minnesota Department of 
Veterans Affairs (VA) Regional Office (RO). 


FINDING OF FACT

It is not shown that during the appeal period the veteran had 
cephalgia (headaches) attacks that were characteristic 
prostrating (or of equivalent severity) in nature.


CONCLUSION OF LAW

A rating in excess of 10 percent for cephalgia is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 2.3, 4.7, 4.10, 4.124a, Diagnostic Code (Code) 8100 
(2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits. See 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a). The VCAA applies to the 
instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi,  16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1) (including as amended effective May 30, 2008, 
73 Fed. Reg. 23353 (Apr. 30, 2008)). VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

In Vazquez-Flores v. Peake, 22 Vet. App. 37, 43-44 (2008) the 
U.S. Court of Appeals for Veterans Claims (Court) outlined 
the notice that was necessary in a claim for increase.  The 
Court held, in essence, that the Secretary must provide 
notice that, to substantiate a claim, the claimant must 
provide (or ask the Secretary to obtain) evidence of a 
worsening of the condition and its impact on employment and 
daily life; notice of how disability ratings are assigned; 
general notice of any diagnostic code criteria for a higher 
rating that would not be satisfied by evidence of a 
noticeable worsening of symptoms and effect on functioning 
(such as a specific measurement or test result); and examples 
of the types of medical and lay evidence the veteran may 
submit to support the claim. 

The veteran did not receive notice that was in compliance 
with the requirements of Vazquez-Flores. While this notice 
error is presumed prejudicial, the Board finds that it did 
not affect the essential fairness of the adjudication because 
a reasonable person could be expected to understand from the 
notice given what was needed, and the veteran had ample 
opportunity to participate in the process.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

An April 2005 letter advised the veteran that to substantiate 
his claim for increase, he needed to submit evidence showing 
that his service-connected disability had gotten worse.  The 
letter also provided examples of types of evidence the 
veteran could submit or ask the Secretary to submit, to 
include statements from doctors, lab results, x-rays and any 
statement from other individuals who have knowledge regarding 
in what way his disability has gotten worse. 

The November 2005 SOC provided the veteran notice of the 
pertinent rating criteria, as well as general notice of how 
disability ratings are assigned under. While such notice was 
post-decisional, and is therefore presumed defective, the 
veteran is not prejudiced by the defect, as he has had ample 
opportunity to respond (and has done so) and supplement the 
record.  He and his representative have responded, and his 
response dated November 18, 2005 reflects that he is well-
aware of what is needed to substantiate his claim.  

The veteran's pertinent service treatment records (STR) and 
post-service (VA) treatment records have been secured. The RO 
arranged for a VA examination in June 2005. He has not 
identified any pertinent evidence that remains outstanding. 
VA's duty to assist is met. 

B.	Legal Criteria, Factual Background and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity caused by a given disability. Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. §  1155; 38 C.F.R. § 4.1. 

Under Code 8100, migraine headaches resulting in 
characteristic prostrating attacks occurring on an average 
once a month over the last several months warrant a 30 
percent rating.   With characteristic prostrating attacks 
averaging one in two months over last several months, a 10 
percent rating is warranted.  With less frequent attacks, a 0 
percent Rating is warranted.  38 C.F.R. § 4.124(a). 

Where there is a question as to which of two evaluations 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating. Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

"Staged" ratings are appropriate for an increased rating 
claim where the factual findings show distinct time periods 
when the service-connected disability exhibits symptoms that 
would warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).   
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3. 

Historically, a February 1973 rating decision awarded service 
connection for cephalgia, rated 10 percent.  The 10 percent 
rating has been in effect since, and is "protected".  

The instant claim for increase was received in March 2005.  

An April 2005 VA record notes that the veteran reported 
having a migraine problem.

On June 2005 VA examination scheduled to evaluate his service 
connected headaches, the veteran reported his last headache 
was "two years ago."  He indicated that his headaches were 
intermittent and ranged in intensity from 0/10 to 10/10.  He 
related that when he did have a headache, he could feel it 
along the entire right side of the face, and it felt like he 
was breathing fire and "sharp." He denied blurred vision, 
but did mention photosensitivity and occasional nausea when 
having a headache. He also reported some generalized weakness 
and sensitivity to touch with headaches.  He could think of 
nothing that triggered the headaches, but noted that wearing 
suspenders and chiropractic adjustments helped relieve the 
headaches. The examiner noted in her conclusions that the 
veteran's last severe headache was two years prior. 

VA outpatient treatment records from April to September 2005 
show history noted of a service-connected headache disorder, 
and also show a September 2005 complaint of a headache (rated 
4 on a scale of 10) noted in conjunction with evaluation for 
cold complaints.  

In his September 2005 notice of disagreement, the veteran 
stated that he did not recall telling the VA examiner that he 
had not had a headache in two years. He stated that he 
suffers from headaches at least once a week.  In his 
substantive appeal (on VA Form 9) the veteran stated that the 
last time he had a "BAD" headache was two years prior, but 
that he [lesser] headaches at least once a week with some 
being worse than others.

As is noted above, headaches are rated based on their 
intensity (i.e., whether they are characteristic and 
prostrating) and frequency.  Significantly, nothing in the 
record shows (or even suggests) that the veteran has suffered 
a prostrating (i.e., requiring bedrest) headache at any time 
during the appeal period (See Hart, supra).  Notably, while 
there is some conflicting evidence as to whether the veteran 
had any headaches in the two years before he was examined by 
VA (in June 2005), he has reiterated himself (See VA Form 9) 
that his last "BAD" headache was two years prior to the 
June 2005 VA examination.  Under the governing criteria (See 
Code 8100, outlined above) such a disability picture warrants 
a 0 percent rating.  [As is noted above, the 10 percent 
rating in effect is "protected".]   

The Board has also considered whether referral for 
extraschedular consideration might be indicated.  See 
38 C.F.R. § 3.321.  However, the record shows that the 
veteran retired due to earache (which is not service 
connected), not headache, and there is no indication that the 
service connected cephalgia has required hospitalization, or 
involved any other factors of like gravity that would render 
impractical application of regular schedular criteria.  


ORDER

A rating in excess of 10 percent for cephalgia is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


